Sognier, Judge,
dissenting.
I respectfully dissent. I am in accord with the majority that the Uniform Rules for Superior Courts have an entirely laudable purpose. However, Rule 5 simply provides that “[i]n order for a party to utilize the court’s compulsory process to compel discovery, any desired discovery procedures must first be . . . completed . . . within 6 months after the filing of the answer unless for cause shown the time has been extended or shortened by court order.” 253 Ga. at 816.1 cannot agree with the majority that the order appealed from is in violation of that rule. The rule is silent as to when the discovery period begins or ends in a situation such as this, where no answer is filed and the case goes into default. The majority, without citation to authority, holds that in such a situation, we are to calculate the six-month time period allowed for discovery beginning with the 45th day after service. However logical that addition to the rule may seem, in my view it is unwarranted and results in an injustice in this case.
There is no question that appellee has defaulted, and she will suffer the consequences of her failure to answer by forfeiting her chance to present evidence as to the issue of liability: she is liable for damages. But OCGA § 9-11-55 (a) specifically requires the plaintiff in an answer ex delicto or involving unliquidated damages to introduce evidence and establish the amount of damages even after the defendant has defaulted. The statute specifically gives the defaulting party the right to place the amount of damages in issue by filing a pleading raising such issue and to try the case — even to a jury, upon demand — as to damages. This would be but a hollow right without the ability to prepare one’s case adequately, and in Taylor v. Stapp, 134 Ga. App. 468, 469 (3) (215 SE2d 23) (1975), we held that since the defaulting party has the undisputed right “to introduce evidence on his own behalf on the issue of damages [, i]t follows that he has the right to engage in discovery . . . [Cits.]”
OCGA § 9-11-55 (a) sets no time limit on the defaulting party’s right to place the amount of damages in issue (except, of course, that *404a defaulting party cannot contest the amount of damages after judgment has been entered) and I see no reason to limit the time indirectly by adding to the language of Rule 5 a requirement which enfeebles the right given in the statute. Appellant argues cogently that Rule 5 sets the filing of an answer as the commencement of the time allotted for discovery because that is when the issue is joined and the parties and counsel make their appearances. In this case, where no answer was filed, I would read Rule 5 to preserve that logic, and to harmonize it with OCGA § 9-11-55 (a), by allowing 6 months to conduct discovery, beginning from the date an appearance of counsel was filed. On that date, the issue was joined and parties and counsel were all identified. Reading the Rule in this manner, I find the discovery was proper and the trial court’s ruling correct. It is also equitable, because the litigants here must share equally the blame for the delay. Although it is true that appellee “opted to do nothing” for over 7 months after service, it is also true that the statute gave appellant the right to present evidence and take his judgment any time after the 45th day, which he failed to do.
Decided December 1, 1987
Rehearing denied December 18, 1987
Larry D. Ruskaup, for appellant.
Kenneth R. Starr, for appellee.
I find a second reason for affirming the trial court’s ruling. I disagree with the majority’s judgment that the trial court could not impliedly have extended the 6-month period in its order. The majority states that it was not possible for the court to do this because Rule 5 provides that the period may be extended only “for cause shown,” and no such cause is contained in the record before us. However, the record before us indicates affirmatively that a hearing was held on the motion to compel discovery, but the record contains no transcript of that hearing. It is well established that “ ‘[w]here there is no transcript of evidence before the court, we must assume that the evidence authorized the ruling below. [Cit.]’ [Cit.]” Estate of Sam Farkas v. Dougherty County School System, 178 Ga. App. 135-136 (342 SE2d 501) (1986). We would be authorized, therefore, to assume that the trial court properly extended the time for cause shown.
Since I find the remaining argument advanced by appellant to be without merit, I would affirm the trial court’s ruling.
I am authorized to state that Judge Carley, Judge Pope and Judge Benham join in this dissent.